Concussing Opinion by
Spaeth, J.:
I concur fully with Judge Spaulding's opinion but wish to add a comment regarding procedure.
The court below filed no opinion in explanation of its order. Normally I would hold that this failure would require a remand. Commonwealth ex rel. Grillo v. Shus-ter, 226 Pa. Superior Ct. 229, 312 A. 2d 58. Here, however, I do not consider remand necessary.
*442In Grillo the transcript was over 200 pages and revealed a complex family history. There was no doubt that the mother was vigorously going forward in presenting evidence. The subtle issue of conflict of lifestyles and the hearing judge’s possible reaction to this conflict was raised on appeal. Further, the judge had conferred with the children in chambers and off the record. Without a comprehensive opinion discussing the evidence and explaining the basis of the order, intelligent disposition by this court was not possible. Here, appellant’s case consisted of her testimony and her husband’s. It covered nine pages of double-spaced typewritten transcript and amounted in substance to no case at all. Appellant did not contradict the evidence that appellee is providing an adequate home for the children. She simply demanded custody because she is the mother.
When a judge is not confronted with a true controversy, as he is not when the plaintiff fails to present any substantial evidence, there is no reason to require a full and comprehensive opinion.